Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the Request for Continued Examination filed on 12/07/2020. Claims 1-20 are pending in the case. Claims 1, 11, and 19 are independent claims.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 12/07/2020 has been entered.

Response to Arguments
Applicant's prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over USPGPUB 2014/0280537 to Pridmore et al, USPGPUB 2016/0302711 to Frank et al and USPGPUB 2019/0034536 to Papp et al.

Pridmore teaches claims 1, 11 and 19. (Currently Amended) A system (Pridmore fig 1) comprising: 
an event detection server comprising: (Pridmore fig 2)
at least one processing unit; and (Pridmore fig 2 module 250)
at least one memory storing computer executable instructions that, when executed by the at least one processing unit, cause the system to perform a method, the method comprising: (Pridmore para 74 “the computer-implemented methods may be carried out in a computer system or other data processing system in response to its processor or processing system executing sequences of instructions contained in a memory…”)
receiving, from the one or more detection devices, event information, wherein the event information includes a topic; (Pridmore fig 3 step 302 and para 44 “At 302, the event memory bundling module 250, via the event content identification module 252, identifies a first plurality of user-submitted content items posted to the social networking system that are related to an event…” Frank para 38 “An event may be characterized according to various aspects of the event called ‘factors’.” The factors are the topic.)
applying one or more rules to the event information to determine an event; (Pridmore fig 3 step 302/304 para 44-45 “identification module 252, identifies a first plurality of user-submitted content items posted to the social networking system that are related to an event…aggregation module 254, aggregates the first plurality of user-submitted content items into a bundled event memory.” The identifying and aggregating are rules.)
correlating the [something] to the event; (Pridmore step 302 para 44 “ identifies a first plurality of user-submitted content items posted to the social networking system that are related to an event that occurred involving one or more users of the social networking system.” Other ways for correlating the event to something are detailed in para 46 as correlating the event to a time. Pridmore para 47-48 also teaches correlating events with users. Pridmore para 48 teaches correlating the event to a geography location.) Pridmore doesn’t teach emotional information.
However, Frank teaches receiving, from one or more detection devices, emotional reaction information; (Frank fig 4 steps 923 a and b above the decision diamond para 122 “Step 923 a that involves receiving a prior measurement of affective response of the user, which is taken with the sensor before the event…” Measurements of affective response is emotional reaction information.)
applying one or more rules to the emotional reaction information to determine an emotion; (Frank para 122 “utilizing the prior measurement for the determining of whether the measurement corresponding to the event is indicative of the user transitioning to the state of emotional balance.” Determining emotional balance in the prior measurements is applying a one or more rules.)
correlating the emotion to the event; (Frank para 122 “utilizing the prior measurement for the determining of whether the measurement corresponding to the event is indicative of the user transitioning to the state of emotional balance.” A measurement that corresponds to an event shows that a correlation/correspondence determination was done.)
based on a determination that the emotion exceeds one or more and predetermined thresholds, characterizing the emotion as a memorable event… (Frank para 122 “ utilizing the prior measurement for the determining of whether the measurement corresponding to the event is indicative of the user transitioning to the state of emotional balance… a determination in Step 923 c that indicates that the measurement received in Step 923 b indicates a state of emotional balance of the user may be based on the fact that the prior measurement received in Step 923 a has a value that is below a 923 b had a value that is above the threshold. For example, the prior measurement may correspond to a low level of happiness, while the measurement received in Step 923 b may correspond to a higher level of happiness.”)
Frank and Pridmore are both event detectors. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to track emotion in Pridmore and use it to identify events because Pridmore para 48 says their system may utilize many other pieces of information about user submitted information including metadata and Frank says that emotion data “may be utilized to determine what factors characterize the various events the users are involved in.” (Frank para 5)
Pridmore as modified by Frank does not appear to expressly teach saving the topic to a user profile; after a predetermined period of time, subsequently receiving the topic again in the user profile; monitoring the user profile; and based on receiving the topic again in the user profile, recollecting the memorable event.
However, Papp teaches: saving the topic to a user profile (Figure 3, activities 327 and attributes 368. Paragraph 41);
after a predetermined period of time, subsequently receiving the topic again in the user profile (Paragraph 34, relate data representing user's 101 past experiences (and associated characteristics thereof). Therefore, user 101 may be able to memorialize its memories as data configured for presentation or display in a timeline 111. Diagram 100 depicts the stored and interrelated past experiences of user 101 being presented as timeline 111, which presents recollective memories of user 101. Timeline 111 is shown, in this example, to include a display of a recollection 112 describing the various facets of a past experience entitled “9/11 World Trade Center Tragedy” and a recollection 116 describing the various aspects of another past experience entitled “Bali Trip.”);
monitoring the user profile (Paragraph 41, Cue processor 152 may be configured to generate cues independent of a user's actions (i.e., independent of user 101 or users 101 a), and, as such, user 
based on receiving the topic again in the user profile, recollecting the memorable event (Paragraph 41, attributes that may be used (e.g., as metadata) to identify cues for presentation to user 101, as well as users 101 a, to elicit relevant memories to either recollection 112 or recollection 116, or both. Paragraph 42, the display of cues may be a function of user's 101 actions or users' 101 a actions. Paragraph 42, a degree of relevancy may be determined, for example, on a measure of closeness or similarity in terms of time, location, personal relationship, activity, etc.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the memorable event techniques of Pridmore as modified by Frank to include the adaptive presentation of memories of Papp to facilitate memory recall (see Papp at paragraph 8).

The combination of Pridmore, Frank and Papp teaches claims 2 and 12. The system of claim 1, wherein correlating the [something] to the event is based on comparing a time stamp associated with the [something] to a time stamp associated with the event. (Pridmore para 46 “the event content identification module 252 receiving an event timeframe from the first device utilized by the first user 402. This timeframe may be a single date or single time that is an approximate time of the event.”) Pridmore doesn’t teach correlating to emotion.
correlating the emotion to the event. (Frank para 33 “an affective value represents multiple measurements of affective response of a user taken over a period of time.” The affective value is the emotion.)
Frank and Pridmore are both event detectors. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to track emotion in Pridmore and use it to identify events because Pridmore para 48 says their system may utilize many other pieces of information about user submitted information including metadata and Frank says that emotion data “may be utilized to determine what factors characterize the various events the users are involved in.” (Frank para 5)

The combination of Pridmore, Frank and Papp teaches claims 3 and 13. The system of claim 1, further comprising: categorizing the memorable event as the topic, wherein the topic includes contextual information. (Frank para 38 “An event may be characterized according to various aspects of the event called “factors”. As typically used herein, a factor of an event corresponds to an aspect of an event. The aspect may involve the user corresponding to the event, such as a situation of the user (e.g., that the user is tired, late, or hungry). Additionally or alternatively, the aspect may involve the experience corresponding to the event (e.g., the experience is a social game, involves clowns, or it involves eating spicy food).”)
Frank and Pridmore are both event detectors. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to track emotion in Pridmore and use it to identify events because Pridmore para 48 says their system may utilize many other pieces of information about user submitted information including metadata and Frank says that emotion data “may be utilized to determine what factors characterize the various events the users are involved in.” (Frank para 5)

The combination of Pridmore, Frank and Papp teaches claims 4. The system of claim 1, wherein the one or more detection devices are positioned in a same room as a user. (Pridmore fig 1 shows a user device for detecting content and timing, user device are frequently in the same room as the user.)

The combination of Pridmore, Frank and Papp teaches claims 5. The system of claim 1, wherein the one or more detection devices are one of: a laptop computing device, a tablet computing device, a cell phone, a goggle computing device, a gaming console, a microphone, a camera, a listening console, a television, a heart rate monitor, and a smart speaker. (Pridmore para 18 “the user device 110 may be a desktop computer, a laptop computer, a smart phone, a personal digital assistant (PDA), or any other device including computing functionality and data communication capabilities.”)

The combination of Pridmore, Frank and Papp teaches claims 6 and 14. The system of claim 1, further comprising: receiving… information and event information from another user associated with the user. (Pridmore para 44 “content identification module 252, identifies a first plurality of user-submitted content items posted to the social networking system that are related to an event that occurred involving one or more users of the social networking system.”) Pridmore doesn’t teach emotional information.
	However, Frank teaches emotion reaction information. (Frank para 259 “measurements of affective response of users are utilized in computations involving experiences…” Affection response is emotion.)
Frank and Pridmore are both event detectors. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to track emotion in Pridmore and use it to identify events because Pridmore para 48 says their system may utilize many other pieces of information about user 

The combination of Pridmore, Frank and Papp teaches claim 7. The system of claim 1, wherein the one or more rules are associated with a first user, a second user has a second set of one or more rules… (Frank para 122 “utilizing the prior measurement for the determining of whether the measurement corresponding to the event is indicative of the user transitioning to the state of emotional balance.” Determining emotional balance in the prior measurements is applying a one or more rules.) and the one or more rules associated with the first user are different from the second set of one or more rules. (Frank para 69 “The model 912 is trained based on data comprising: measurements of affective response of the user 101, corresponding to events involving the user 101 having various experiences… the data includes at least a first measurement of the user 101 corresponding to a first event in which the user 101 had a first experience… collecting a large amount of data may enable training a model that can accurately reflect the user's biases towards many factors.” Frank para 76 “In one example, the certain factor may represent having a certain person (other than the user 101) be part of the experience. For example, in an event in which the user 101 had lunch and reach emotional imbalance, the reason (the certain factor) responsible for the user 101 getting extremely angry during an event that involve eating lunch was not the quality of the food or the weather, but rather the company with whom the user 101 ate.” This shows that each user gets their own model/rules for determining the effect “certain factor[s]” will have on their emotions. Frank para 40 explains that those certain factors/models/rules will be different for each user, “For example, a first user may like spicy food, while a second user does not. First and second events involving the first and second users may both be characterized by a factor corresponding to eating food that is spicy. However, how the users react (their individual bias) may be completely different; for the first user, the user's bias increases enjoyment from 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the memorable event techniques of Pridmore as modified by Frank to include the adaptive presentation of memories of Papp to facilitate memory recall (see Papp at paragraph 8).

The combination of Pridmore, Frank and Papp teaches claim 8. The system of claim 1, wherein the memorable event is recollected by posting automatically the memorable event to a social media site. (Pridmore para 45 “Then, at 306 the event memory bundling module 250, via the bundled even memory transmission module 256, transmits the bundled event memory to at least some of a plurality of user devices to be presented to at least some of the plurality of users, wherein the plurality of users utilize the plurality of user devices to communicate with the social networking system.”)

The combination of Pridmore, Frank and Papp teaches claims 9 and 17. The system of claim 1, wherein subsequently receiving the topic again further comprises: 
monitoring a subsequent conversation of the user; and (Pridmore’s service is constantly monitoring user activity including subsequent user conversations, see para 30 “The action logger 215 is capable of receiving communications from the web server 210 about user actions on and/or off the social networking system 130…. Examples of actions taken by a user within the social network 130 that are identified and stored may include… sending a message to another user, reading a message from another user…”)
determining a subject of the subsequent conversation is the topic. (Pridmore fig 3 step 302/304 para 44-45 “identification module 252, identifies a first plurality of user-submitted content 254, aggregates the first plurality of user-submitted content items into a bundled event memory.” Fig 3 is an ongoing process so it will determine the topic, and after the topic is determined, if the topic comes up again, Fig 3 will re-determine the topic.)

The combination of Pridmore, Frank and Papp teaches claims 10 and 18. The system of claim 7, wherein recollecting the memorable event further comprises: generating a personal journal comprising the memorable event. (Pridmore para 37 “user-submitted content may include photographs, text (e.g., comments, post messages)…” In step 304, of fig 3, Pridmore aggregates the content. This aggregation of text is generating a person journal comprising the event.)

The combination of Pridmore, Frank and Papp teaches claim 15. The method of claim 11, further comprising: after the predetermined period of time, querying periodically the user profile for a reoccurrence of the topic to indicate that the topic was subsequently received. (Papp: Paragraph 41, Cue processor 152 may be configured to generate cues independent of a user's actions (i.e., independent of user 101 or users 101 a), and, as such, user 101 need not have to explicitly request for a cue to be created. For example, cue processor 152 may identify one or more attributes of user 101 (e.g., based on demographic data, including age, gender, etc., as well as associated family member identities and attributes, friend identities and attributes, as well as interests, such as sports, geographic locations to which user 101 has traveled, and many other attributes that may be used (e.g., as metadata) to identify cues for presentation to user 101, as well as users 101 a, to elicit relevant memories to either recollection 112 or recollection 116, or both. Paragraph 41, attributes that may be used (e.g., as metadata) to identify cues for presentation to user 101, as well as users 101 a, to elicit relevant memories to either recollection 112 or recollection 116, or both. Paragraph 42, the display of cues may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the memorable event techniques of Pridmore as modified by Frank to include the adaptive presentation of memories of Papp to facilitate memory recall (see Papp at paragraph 8).

The combination of Pridmore, Frank and Papp teaches claim 16. The method of claim 11, wherein at least one of the one or more rules is defined by a user. (Frank para 69 “The model 912 is trained based on data comprising: measurements of affective response of the user 101, corresponding to events involving the user 101 having various experiences… the data includes at least a first measurement of the user 101 corresponding to a first event in which the user 101 had a first experience… collecting a large amount of data may enable training a model that can accurately reflect the user's biases towards many factors.” Frank para 76 “In one example, the certain factor may represent having a certain person (other than the user 101) be part of the experience. For example, in an event in which the user 101 had lunch and reach emotional imbalance, the reason (the certain factor) responsible for the user 101 getting extremely angry during an event that involve eating lunch was not the quality of the food or the weather, but rather the company with whom the user 101 ate.” This shows that each user gets their own model/rules for determining the effect “certain factor[s]” will have on their emotions. Frank para 40 explains that those certain factors/models/rules will be different for each user, “For example, a first user may like spicy food, while a second user does not. First and second events involving the first and second users may both be characterized by a factor corresponding to eating food that is spicy. However, how the users react (their individual bias) may be completely 
Frank and Pridmore are both event detectors. It would have been obvious to a person having ordinary skill in the art, at the time of filing, to track emotion in Pridmore and use it to identify events because Pridmore para 48 says their system may utilize many other pieces of information about user submitted information including metadata and Frank says that emotion data “may be utilized to determine what factors characterize the various events the users are involved in.” (Frank para 5)

The combination of Pridmore, Frank and Papp teaches claim 20. The non-transitory computer-readable storage medium of claim 19, further comprising: storing the memorable event as the topic in a user profile database. (Pridmore para 45 “aggregates the first plurality of user-submitted content items into a bundled event memory. This bundled event memory is a set of one or more files capable of being presented to users on user devices.” Storing the bundled event memory is storing the memorable event as the topic in a user profile database. Because the event’s information/factors are the topic and a user profile database has no special meaning other than storage.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Casey R. Garner whose telephone number is 571-272-2467. The examiner can normally be reached on Monday to Friday, 8am to 5pm, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866 217 9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800 786 9199 (IN USA OR CANADA) or 571 272 1000.
/CRG/Examiner, Art Unit 2123

/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126